UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7827



ANTHONY MCSHEFFRY,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY, Warden, Maryland House of
Correction-Annex; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-3622-CCB)


Submitted:   January 31, 2002          Decided:     February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony McSheffry, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony McSheffry appeals the district court’s order dis-

missing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition on

procedural and substantive grounds. We dismiss the appeal for lack

of jurisdiction because McSheffry’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was filed on July 30, 2001, and

entered on the docket on July 31, 2001.      McSheffry’s notice of

appeal was filed on October 25, 2001.   Because McSheffry failed to

file a timely notice of appeal or to obtain an extension or re-

opening of the appeal period, we deny a certificate of appeal-

ability and dismiss the appeal. We further deny McSheffry’s motion

for a transcript. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                         DISMISSED


                                 2